Citation Nr: 1801051	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-09 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease with coronary artery bypass grafts.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran's representative has raised a claim of entitlement to service connection for peripheral artery disease in an October 2017 statement.  This claim has not been adjudicated by the RO and is referred back for appropriate action.  The representative also alleged that the Veteran's cardiac disorder renders him unemployable.  As a result of this allegation, the TDIU claim has been added to the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that this appeal must be remanded to further develop the claim and obtain current records on the severity of the Veteran's disabilities.

The RO issued a Supplemental Statement of the Case (SSOC) to the Veteran and his agent in May 2016, and subsequently certified the claim to the Board in June 2016.  After certification, additional VA treatment records were added to the claims file.  Some of the VA treatment records indicate that the Veteran's condition has worsened, including a February 2017 record which referenced a left ventricular ejection fraction of 35 percent.  Therefore, a new VA examination is necessary to assess the Veteran's current level of disability.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain copies of any outstanding records pertinent to the Veteran's claims.  Obtain, to the extent possible, all outstanding VA records of pertinent medical treatment.

2.  The Veteran should be afforded an appropriate VA examination to determine the current severity of his ischemic heart disease.  The entire record and copy of this Remand must be made available to the examiner and the examiner should note such review in his/her report.  Any indicated evaluations, studies, and tests should be conducted.  Following a review of the claims file, the physician shall:

a)  Describe all symptoms caused by the service-connected ischemic heart disease, as well as the current severity of each symptom.

b)  The examiner must provide an assessment of exercise capacity in terms of METs; left ventricular function; and commentary on the presence, or lack thereof, of chronic congestive heart failure, and its frequency.  A laboratory determination of METs by exercise testing must be completed unless there is a medical contra-indication, the left ventricular ejection fraction has been measured and is 50 percent or less, or when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the last year.

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be provided.  If the METs workload testing cannot be performed for medical reasons, the examiner must explain what the medical reasons is that prevent it.

The examiner must report in detail the Veteran's complaints of dyspnea, fatigue, angina, dizziness, or syncope.

In providing the above opinion, the examiner must take into account the fact that the Veteran is competent to report on the observable symptoms of his ischemic heart disease even when the symptoms are not documented in his medical records, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must provide a thorough rationale for any opinion provided with citation to relevant evidence found in the claims file.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

